Citation Nr: 0020803	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1965, with approximately four months prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran was scheduled for and notified of a January 2000 
video conference hearing before a Member of the Board; 
however, he failed to report to that hearing.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1996, the RO 
denied reopening of the veteran's claim of entitlement to 
service connection for a bilateral eye disorder.

2.  The evidence received since the RO's July 1996 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's reopened claim for entitlement to service 
connection for a bilateral eye disorder is plausible.

4.  The preponderance of the competent evidence of record 
demonstrates that any current bilateral eye disorder is not 
related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The evidence received since the last final decision is 
new and material. U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

2.  The claim of entitlement to service connection for a 
bilateral eye disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  A bilateral eye disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The claims file reveals that the RO notified the veteran of 
its initial decision denying entitlement to service 
connection for an eye disorder in November 1981.  That 
decision was not appealed, and it is final.  See 38 U.S.C.A. 
§ 7105.

In March 1996, the veteran filed a claim to reopen the issue 
of entitlement to service connection for an eye disorder, 
however, the RO denied it in July 1996.  That decision was 
not appealed, and it is final.  See 38 U.S.C.A. § 7105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  Winters v. West, 12 Vet. App. 203 
(1999).  If new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
If the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
its duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.

Available to the RO at the time of the last final decision in 
July 1996 were the appellant's service medical records, post-
service private and VA medical records, and statements 
provided by the veteran.

The Board notes that the veteran's service medical records 
indicate that the veteran received facial burns in 1963 when 
a heater exploded.  The service separation examination report 
is negative for an eye disability.  

VA medical records prior to the March 1981 decision are 
negative for an eye disorder.

As noted, in March 1981, the RO denied the veteran's claim 
essentially because there was no medical evidence of a 
current eye disorder.  That decision was not appealed, and it 
is final.  See 38 U.S.C.A. § 7105.

In July 1996, the RO denied the veteran's claim to reopen the 
service connection claim for an eye disorder.  The RO 
reasoned that the private April 1996 medical record from an 
optometrist was not material because it only showed that his 
vision was corrected with glasses.  In other words, the 
private optometrist's record does not diagnosis an eye 
disorder related to service.  That decision was not appealed, 
and it is final.  See 38 U.S.C.A. § 7105.

Evidence received since the July 1996 RO decision includes 
additional post-service VA and private medical treatment 
records and statements provided by the veteran.  

According to a March 1998 private medical record, Ronald 
Myrom, M.D., diagnosed the veteran with an old eye injury, 
apparently due to an explosion while the veteran was in 
service in 1963.  Dr. Myrom indicated that he referred the 
veteran to an eye doctor for further evaluation.  

Apparently based on Dr. Myrom's referral, Richard Mauer, 
M.D., diagnosed the veteran with markedly decreased vision in 
both eyes.

In July 1998, VA examined the veteran's eyes.  The examiner 
concluded in his report that the veteran did not have an eye 
disorder related to service.  (The Board will discuss this 
examination report in more detail later in this decision.)

In September 1998 the RO apparently reopened the veteran's 
claim based on the newly submitted evidence, but then denied 
the claim as not well grounded.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that new and material evidence has 
been presented.  In this regard, the Board notes that with 
the exception of Dr. Myrom's March 1998 opinion, none of the 
evidence is material because the evidence does not relate a 
current eye disability to service.  As such this evidence may 
not serve as a predicate to reopening the claim.

With respect to Dr. Myrom's March 1998 opinion, however, he 
links a current eye disorder to an explosion while in service 
in 1963.  The service medical records corroborate that the 
veteran was in fact injured by an explosion in 1963.  This 
evidence leads the Board to conclude that new and material 
evidence has been submitted.  Accordingly, the claim is 
reopened.

The Board now turns to whether the claim is well grounded, 
and as Dr. Myrom links the veteran's eye disorder to a heater 
explosion during service the Board finds that the claim is 
plausible, and hence, well grounded.  38 U.S.C.A. § 5107 
(West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

After thoroughly reviewing the record, the Board finds that 
the preponderance of the evidence is against service 
connection for an eye disorder.  To begin with, although the 
service medical records show that in December 1963 an 
immersion heater exploded in the veteran's face causing burns 
to both eyelids, the orbicular region and both cheeks, and an 
abrasion of the left corneal epithelium; the subsequent 
service outpatient records are negative for complaints or 
treatment of a permanent eye disorder.  Second, the July 1965 
medical examination for expiration of term of service (ETS) 
is negative with respect to abnormality of the eyes.

Third, the Board finds that the July 1998 VA eye examination 
report is highly probative evidence which shows that the 
veteran does not have an eye disorder related to service.  
For example, the VA examiner opines, after a thorough 
examination, that there are no structural abnormalities or 
corneal scarring related to the veteran's thermal burn during 
service in 1963.  While the examiner notes that the veteran 
currently has various eye conditions, to include narrow 
bilateral anterior chamber angles, Rosacea type blepharitis, 
and generalized bilateral depression on the Humphrey visual 
fields, he does not relate these conditions to service.  
Furthermore, this report includes an account of the veteran's 
life history and subjective complaints.  Also, it is 
accompanied by objective clinical findings and a rationalized 
explanation in which the examiner specifically ruled out an 
eye disorder related to the heater explosion during service.

In reaching this decision, the Board has considered Dr. 
Myrom's opinion dated in March 1998.  However, as for Dr. 
Myrom's opinion, he does not actually diagnose the veteran 
with a specific eye disorder that was caused by service.  
Instead, he diagnosed the veteran with an old right eye 
injury apparently due to an explosion in 1963.  While this 
opinion is sufficient to well ground the claim, it is 
insufficient to base a grant of service connection in light 
of the opposing evidence of record.  The Board notes that the 
eye doctor, whom Dr. Myrom referred the veteran to, did not 
diagnosis a current eye disorder that is due to the explosion 
in service.  Instead, the eye doctor concluded that the 
veteran had bilateral marked depression across the entire 
field of vision and bilateral markedly decreased vision, 
which he did not relate to service.

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has an eye disorder 
related to service is outweighed by the contrary evidence of 
record.  The veteran's claim for service connection for an 
eye disorder therefore fails.  Accordingly, service 
connection for an eye disorder must be denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an eye disorder is 
reopened.

The claim of entitlement to service connection for an eye 
disorder is well grounded.

Service connection for an eye disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

